DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 16 May 2022, with respect to the informality objections, rejections under 35 U.S.C. 103 and 112, and the duplicate claim objections have been fully considered and are persuasive in light of the amendments to the claims.  The rejections and objections of 14 February 2022 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Stone on 19 July 2022.
The application has been amended as follows: 
1. At claim 1 line 2, change “with bottom” to read --with a bottom--.
2. At claim 1 line 3, change “with bottom” to read --with a bottom--.
 
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the semen storage container of claim 1, comprising: an inner case including a semen guide having an inclined circumferential surface communicating with a cylindrical semen pool having a tapered bottom portion; an outer cylindrical case with an open upper end, wherein the inner case is provided inside the outer case and is attachable to and removable from the outer case; and a removable lid is laid over the open upper end of the inner and outer cases respectively, such that the inner and outer cases are covered and fixed by the removable lid, within the context of the remainder of claim 1.
The closest prior art of record, CN 106859813 (Li), teaches a semen storage container as in claim 1, comprising an outer cylindrical case with an inner case having an inclined upper portion in communication with a cylindrical semen pool, and a removable lid laid over the open upper end portions of the inner and outer cases, such that the inner and outer cases are covered and fixed by the removable lid (see Figures). Li does not teach the inner case is attachable to and removable from the outer case as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791